Citation Nr: 1008955	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-44 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1970 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Veteran had a hearing before the 
undersigned in December 2005 and the transcript is of record.

The case was brought before the Board in August 2006 and 
October 2009, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim.  The Board notes 
that the RO substantially complied with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
requested development having been properly completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent evidence of record shows a current 
diagnosis of PTSD that is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Analysis

Service connection for PTSD specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Where 
the determination is made that the Veteran did not engage in 
combat with the enemy, the Veteran's lay statements alone are 
not enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's statements as to the occurrence of the alleged in-
service stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran alleges he has PTSD as a result of 
his military experience aboard the USS Kittyhawk serving as 
an ordnance mechanic.  He alleges various in-service 
stressors having to do with his work building bombs and 
witnessing the death of another serviceman, while aboard the 
ship.  Specifically, he reported an incident in which one of 
the bombs fell and the tailfin struck him in the head.  He 
also reported seeing a crew member drawn through a jet engine 
in approximately 1972.  

While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that evidence of record 
supports the Veteran's claim.  As such, the appeal must be 
granted. 

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the Veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  See, January, 
February and October 2004 VA treatment records as well as VA 
treatment record in February 2007.  This diagnosis 
constitutes a current disability for VA purposes, and it 
fulfills the requirements of the first element for service 
connection in this case.  Furthermore, additional treatment 
records support this diagnosis.  In this regard, the evidence 
of record shows the Veteran has been treated for complaints 
and symptoms of a psychological disorder since October 1989.  
Notably, a VA treatment record from October 2001 shows 
treatment for symptoms of PTSD with depression and anxiety, 
based on the Veteran's history of various stressors in 
service.  While a VA examiner has stated in October 2008 that 
the Veteran reports symptoms of PTSD but did not meet the 
criteria for PTSD, this finding is far outweighed by the 
medical evidence noted above which supports a finding that 
the Veteran has PTSD.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical finding 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  Thus, based on the entire medical evidence of 
record, the Board finds a valid diagnosis for the purposes of 
this decision. 

With regard to the second element (a link between the 
Veteran's diagnosis and an in-service stressor), the above-
referenced 2004 and 2008 VA treatment records diagnosed PTSD 
based upon the Veteran's reported in service stressors.  
During the 2004 examination, the Veteran reported that he 
constructed bombs while serving aboard the USS Kittyhawk and 
related several experiences during which he felt that the 
could have been killed.  The examiner diagnosed PTSD based on 
the Veteran's report and noted no other disorders 
independently responsible for his impairments or any other 
traumatic events following service.  As such, the Board finds 
that an etiological nexus, between PTSD and the Veteran's in-
service stressors, has been established.  Thus, the Board 
finds the first and second elements to establish service 
connection for PTSD have been met under the criteria of 38 
C.F.R. § 3.304(f), because it shows that the Veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.

The Board notes that the Veteran has not alleged stressors 
related to combat exposure, and service records show no 
evidence of combat exposure.  Based upon this evidence, the 
Board finds that the Veteran is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b), and 
verification of his alleged PTSD stressors is required for 
service connection to be granted in this case.  See 38 C.F.R. 
§ 3.304(f) (2009); Zarycki, 6 Vet. App. at 93; see also 
Collette v. Brown, 82 F.3d 389 (1996).  A review of the 
service records shows the Veteran served as an ordnance 
mechanic aboard the USS Kittyhawk.  Service treatment records 
show sutures for a head laceration in June 1972. 

Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.  A November 2008 response from 
the USASCRUR indicates that June 1972 deck logs of the USS 
Kittyhawk documented a man being drawn into the jet intake of 
an A-7E aircraft carrier and that he died as a result.  
Additionally, the June 1972 deck logs showed that the Veteran 
was treated in sick bay for a two inch laceration on the top 
of his head, cause unknown.  The Board finds this evidence in 
support of the Veteran's contentions.  In this regard, the 
evidence of treatment for a head laceration corroborates the 
Veteran's claim that he was injured when the tailfin of a 
bomb struck his head.  Additionally, deck logs showing that a 
man was killed by being drawn into the intake of a jet engine 
supports the Veteran's claim that he witnessed a crew 
member's death while serving aboard the USS Kittyhawk in 
1972.  Therefore, the Veteran's stressors have been verified.

The Board has considered all available evidence in evaluating 
the Veteran's claim, and the Board finds the evidence of 
record to be sufficient to corroborate the Veteran's 
stressors.  Because the Veteran has a diagnosis of PTSD 
linked to a corroborated, in-service stressor, the Board 
finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


